NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 04a0030n.06
                              Filed: October 15, 2004

                                                   No. 03-5831

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT


REBECCA SHIPLEY,                                                    )
                                                                    )          ON APPEAL FROM THE
         Plaintiff-Appellant,                                       )          UNITED STATES DISTRICT
                                                                    )          COURT FOR THE MIDDLE
v.                                                                  )          DISTRICT OF TENNESSEE
                                                                    )
STATE INDUSTRIES, INC.,                                             )              MEMORANDUM
                                                                    )                OPINION
         Defendant-Appellee.                                        )




BEFORE: NORRIS and DAUGHTREY, Circuit Judges; and OLIVER, District Judge.*

         PER CURIAM. Plaintiff, Rebecca Shipley, appeals from the district court’s grant of

summary judgment to defendant, State Industries, Inc., in her action alleging violation of the

Pregnancy Discrimination Act of 1978, 42 U.S.C. § 2000e(k) and related Tennessee statutes. The

district court concluded that plaintiff had failed to establish a prima facie case of discrimination; and

that even had plaintiff done so, she failed to rebut defendant’s articulation of a legitimate non-

discriminatory reason for its conduct.

         Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in granting summary judgment to defendant.


         *
          The Honorable Solomon Oliver, Jr., United States District Judge for the Northern District of Ohio, sitting by
designation.
No. 03-5831
Shipley v. State Indus.

        Because the reasoning which supports the district court’s conclusion that plaintiff failed to

rebut defendant’s articulation of a legitimate non-discriminatory reason for its conduct has been set

out by the district court, the issuance of a detailed written opinion by this court would be duplicative

and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the

reasoning employed by that court in that portion of its memorandum opinion discussing plaintiff’s

failure to rebut defendant’s articulation of a legitimate non-discriminatory reason for its conduct.




                                                 -2-